TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00129-CV



                Texas Department of Family & Protective Services, Appellant

                                                 v.

                                    M. E. and B. E., Appellees


     FROM THE DISTRICT COURT OF COMAL COUNTY, 433RD JUDICIAL DISTRICT
          NO. C2011-0351D, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                               MEMORANDUM OPINION


               On April 26, 2013, we abated this appeal to give appellant Texas Department of

Family and Protective Services 60 days to take action to cure a jurisdictional defect. On

May 1, 2013, appellant filed a motion to dismiss appeal. Appellant certifies that it has attempted to

confer twice with appellees and the attorney ad litem and has not received any response.

Accordingly, we reinstate the appeal, grant appellants’ motion, and dismiss the appeal. See Tex. R.

App. P. 42.1(a)(1), 42.3(a).
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: May 16, 2013




                                              2